Citation Nr: 1014674	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
chondromalacia.

2.  Entitlement to service connection for right ankle sprain.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty from August 1967 to March 1974 
and had additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

The Veteran had VA examinations in April 2004 and October 
2009.

Upon VA examination in April 2004, the examiner diagnosed 
bilateral chondromalacia patellae and right ankle sprain by 
history, healed, without objective clinical evidence of 
residual instability or significant arthropathy.  The 
examiner opined that the Veteran's bilateral knee and right 
ankle disabilities are not causally related to service.  

In January 2009, the Board determined that additional 
development was warranted to determine whether service 
connection was warranted on a secondary basis.   The Board 
remanded this matter in order to obtain another VA medical 
opinion addressing secondary service connection.

The Veteran had another VA examination in October 2009.  The 
examiner opined that the Veteran's claimed bilateral knee 
disabilities are not proximately due to, or the result of his 
service connected back disability.  

In the examination report, the VA examiner noted the 
Veteran's report that his bilateral knee and right ankle 
disabilities are "due to injuries in Vietnam."  The 
examiner was not requested to provide a medical opinion with 
respect to whether the Veteran's injuries are directly 
related to injuries in Vietnam and did not specifically 
provide a medical opinion with respect to that issue.  The 
Board finds that a remand is warranted in order to obtain an 
additional opinion from the examiner with regard to whether 
the Veteran's knee disabilities are directly related to 
service.   

With respect to the claimed right ankle disability, the 
examination noted the Veteran's report of reduced range of 
motion and pain since service, as well as swelling and giving 
way of the ankle.  The examiner noted plantar flexion to 35 
degrees.  The VA examiner's diagnosis was normal right ankle.  

The Board notes that the Schedule for Rating Disabilities 
provides standardized descriptions of joint motion 
measurement.  According to the Schedule, normal dorsiflexion 
of the ankle is from 0 to 20 degrees.  Normal plantar flexion 
is from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).
The October 2009 examination findings reflect complaints of 
ankle pain and reduced motion.  The examination indicated 
that the plantar flexion of the ankle is reduced.  A remand 
is warranted to obtain an additional opinion from the 
examiner.  

Although the Board sincerely regrets the additional delay to 
the Veteran, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to return the 
Veteran's claims folder to the same 
examiner who provided the October 2009 VA 
examination.  If the examiner who 
performed the October 2009 VA examination 
is no longer available, the Veteran should 
be scheduled for a new VA examination.  
The October 2009 VA examiner (or a new 
examiner) should review the entire claims 
file including the service treatment 
records.   

2.  The examiner should provide an opinion 
as to whether the Veteran's current 
bilateral knee disabilities are at least 
as likely as not (50 percent or greater 
likelihood) related to service.  The 
examiner should specifically discuss 
whether any current knee disabilities are 
related to parachute jumps performed 
during service and/ or the knee complaints 
that were noted during service.  The 
examiner should provide a detailed 
rationale, with references to the record, 
for the opinion.  

3.  The examiner should indicate whether 
the Veteran currently has residual 
disability of the right ankle as a result 
of service.  The examiner should 
specifically discuss whether any current 
right ankle disability,  to include pain, 
swelling or reduced motion is at least as 
likely as not (50 percent or greater 
likelihood) related to service, including 
the inversion injury noted during service.

4.  For any current right ankle 
disability, the examiner should state 
whether such right ankle disability is at 
least as likely as not (50 percent or 
greater likelihood) proximately due to, 
the result of, or aggravated by the 
Veteran's service-connected low back 
disability.  The examiner should provide a 
detailed rationale for the opinion.  

5.  Following the requested development, 
the Veteran's claims should be 
readjudicated based upon all of the 
evidence of record.  If the benefits 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and should have an applicable 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


